Citation Nr: 0944207	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2006, a Board hearing was held at the RO.  In 
March 2007, the Board remanded the case for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 remand, the Board noted that the veteran 
had testified that he had started having breathing trouble in 
the 1970s.  He submitted a VA patient data card which showed 
a pulmonary appointment in 1983.  Thus, the Board instructed 
the AMC to obtain treatment records from the VA Medical 
Center in Memphis, Tennessee, prior to 1990.  In May 2007, 
the AMC requested those records from that facility.  

In July 2007, the VA Medical Center in Memphis notified the 
AMC that the records had been retired and requested from 
storage.  In April 2008, the AMC notified the Veteran that 
they were making another attempt to retrieve his VA medical 
records.  The AMC made another request for the records.  This 
time, however, they noted that the records were for treatment 
from "01/1990 to Present."  Again in April 1990, the AMC 
requested the VA Medical Center in Memphis to provide all 
records from January 1, 1990, through February 28, 2006.  
Indeed, the records received from the VA Medical Center were 
from 1990 and after.  In light of the Board's remand 
instructions, another attempt must be made to secure the 
originally requested records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain all 
outstanding records of treatment received 
by the veteran.  Specifically, the AMC 
should attempt to obtain all treatment 
records from the VA Medical Center in 
Memphis from prior to 1990.

2.  Then, after conducting any additional 
indicated development (including a VA 
examination if warranted by the evidence 
received), the Veteran's appeal should be 
readjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


